Case: 1:20-cr-00362 Document #: 10 Filed: 07/29/20 Page 1 of 1 PagelD #:32

16 GI 522 4P
Order Forin (01/2008)

United States District Court, Northern District of Illinois

 

 

 

 

 

 

 

 

 

Name of Assigned Judge Sitting Judge if Other [p> EX
or Magistrate Judge than Assigned Judge *
CASE NUMBER |20-CR-00362 DATE | £9 Jy 204f i
CASE : fee
TITLE U.S. v. AHMAD AL-SHAHMAN JUDGE ALONSO
MAGI
DOCKET ENTRY TEXT STRA TE JUD GE COLE

Grand Jury Proceedin

 

The Grand Jury for SPECIAL JANUARY 2019 the Session, a quorum being

present, returns the above-entitled indictment i "> pes before
Judge or Magistrate Judge J 5 , F . °

 

 

WARRANT PREVIOUSLY ISSUED IN 20 CR 362, ON JULY 17, 2020 TO STAND. THE GOVERNMENT WILL
SEEK TO HAVE THE DEFENDANT DETAINED WITHOUT BOND PURSUANT TO TITLE 18, UNITED STATES
CODE, SECTION 3142.

FILED

JUL 29 2020 a)

THOMAS G. BRUT: —
CLERK, U.S. DISTRO SouRT

a

SIGNATURE OF JUDGE (ONLY IF FILED
or MAGISTRATE JUDGE UNDER SEAL)

 

 

 

Courtroom Deputy Initials: Meg

 

 

Page | of i

 
